Citation Nr: 0810065	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  02-16 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for residuals of cold 
injuries to the feet.

2. Entitlement to service connection for residuals of cold 
injuries to the hands.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel 




INTRODUCTION

The veteran served on active duty from May 1969 to May 1973.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2001 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The Board remanded this case in October 2003 and August 2004 
for additional development and consideration.


FINDINGS OF FACT

1.  The veteran's service medical records make no reference 
to any complaints or treatment for frozen hands or feet, 
including as a residual of cold injury.

2.  The veteran's October 2004 VA examination, on remand, 
also found no evidence of residuals of any cold injury to his 
hands or feet.


CONCLUSIONS OF LAW

1.  The veteran does not have residuals of cold injuries to 
the feet as a result of disease or injury incurred in or 
aggravated by his military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).

2.  The veteran does not have residuals of cold injuries to 
the hands as a result of disease or injury incurred in or 
aggravated by his military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO and Appeals Management Center (AMC) - including on 
remand, in December 2001, December 2003, February 2004 and 
August 2004 (1) informed the veteran of the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informed him of the information and evidence that 
VA would obtain and assist him in obtaining; (3) informed him 
of the information and evidence he was expected to provide; 
and (4) requested that he provide any evidence in his 
possession pertaining to his claims, or something to the 
effect that he should "give us everything you've got 
pertaining to your claims."  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
complied with the requirements in Dingess, post remand, when 
it sent a VCAA notice letter to the veteran in March 2006 
discussing the downstream disability rating and effective 
date elements of his claims.  The RO also subsequently went 
back and readjudicated his claims in the July 2007 
supplemental statement of the case (SSOC).  This is important 
to point out because the Federal Circuit Court recently held 
that a statement of the case (SOC) or supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 07-7130 (Fed. Cir. September 17, 
2007) (Mayfield IV).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claims; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claims under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO obtained all 
pertinent medical records identified by the veteran and his 
representative.  In addition, VA furnished the veteran a 
compensation examination to determine whether he has the 
claimed conditions and, if so, their etiology - but in 
particular, whether they relate back to his military service.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
Accordingly, the Board finds that no further assistance is 
needed to meet the requirements of the VCAA or Court.



Whether the Veteran is Entitled to Service Connection for 
Residuals of Cold Injuries to his Hands and Feet

The veteran claims that during his six weeks of cold training 
at Mount Fuji, Japan, he sustained frostbite to his hands and 
feet in March or February 1971.  He contends that his hands 
and feet have continued to bother him ever since, when the 
weather is cold.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran's service medical records make no reference to 
any residuals of cold injuries to his hands or feet - either 
in the way of a relevant complaint or objective clinical 
finding.  Indeed, his separation examination in May 1973 
indicated that his upper extremities and feet were within 
normal limits.  

As already alluded to, to determine the etiology of his 
claimed disabilities - and, more specifically, whether they 
are somehow attributable to his military service, VA had the 
veteran undergo a compensation examination in October 2004.  
During that examination, the veteran complained of pain in 
his feet, but he denied any history of swelling in his feet.  
Objective findings noted that the superficial sensations in 
his hands and feet were normal.  Indeed, the examiner 
indicated that the pulsations in both dorsalis pedis and 
posterior tibialis were very well felt.  There was no 
evidence of anesthesia.  Superficial and deep sensations were 
intact.  With respect to his hands, the examiner found that 
the veteran's radial pulses and sensations were well felt.  



The examiner diagnosed burning pain in the veteran's feet, 
for which he takes aspirin, but more importantly indicated 
there were no residuals of cold injuries to his hands or 
feet.  In addition, the examiner noted the veteran has been 
able to continue his normal line of work as a policeman, 
despite these purported problems with his hands and feet.

The first point worth mentioning in deciding this appeal is 
that mere pain, alone, without a diagnosed or identifiable 
underlying malady or condition does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  Moreover, since there is no medical evidence 
suggesting the veteran has residuals of cold injuries to his 
hands and feet, these claims must be denied because he has 
failed to established that he has the alleged disability.  
See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 
1328, 1332 (1997) (holding that compensation may only be 
awarded to an applicant who has a disability existing on the 
date of the application, and not for a past disability); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of the presently claimed disability, there 
can be no valid claim because service connection presupposes 
a current diagnosis of the condition claimed to establish the 
veteran at least has it).

In sum, the evidence does not show a relevant injury during 
service or current residuals of cold injuries to the 
veteran's hands and feet attributable to his military 
service.  The Board thus concludes that the preponderance of 
the evidence is against his claims, in turn meaning the 
benefit-of-the-doubt doctrine does not apply, and that these 
claims must be denied.  38 C.F.R. § 3.102.




ORDER

The appeal is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


